DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0196578 (‘578) in view of Shen et al., Am J Respir Crit Care Med 193;2016:A7284.
‘578 teaches a method of treating viral infections including coronavirus that causes SARS (SARS-CoV, MERS-CoV, and SARS-CoV-2) by using EP4 agonists in combination with antiviral agents such as oseltamivir (see claims 1, 11, 14 for example). ‘578 teaches suitable EP4 agonists include beraprost sodium (see claim 14). ‘578 teaches the effective amount for beraprost as 20-60mcg up to 3 times a day, that is between 20-180mcg daily (see [0027]). ‘578 teaches various dosage forms, and routes of administration, of the EP agonists. These dosage forms for oral administration include tablets, coated tablets, suppositories, capsules, solutions, suspensions or emulsions, controlled release formulation for beraprost has been patented. Sterile, injectable, aqueous or oily solutions are used for parenteral administration, as well as suspensions, emulsions or implants, including suppositories (see [0034]-[0035]). ‘578 teaches various excipients to be incorporated in the composition such as “lubricants, preservatives, stabilizers, wetting agents, emulsifiers, salts to alter the osmotic pressure, buffers, coloring, flavoring, and/or aromatic substances and the like that do not deleteriously react with the active compounds.” (see [0034]). ‘578 teaches dosage of the antiviral agents for both the adults and child (see [0027]).
‘578 does not expressly teach the optical isomers of beraprost sodium.
Shen et al. teaches that “Oral beraprost, which is licensec in Asia, is a racemic mixture of two optical isomers (BPS-314d and BPS-314l; BPS-315d and BPS-315l). The single isomer BPS-314d (esuberaprost)” (see the abstract). Shen et al. also teaches BPS-314d as responsible for the predominant activity of beraprost (see the abstract).
It would have been obvious to one of ordinary skill in the art at the time of filing to employ the racemic mixture of beraprost that comprises BPS-314d and BPS-314l; BPS-315d and BPS-315l in the method of treating coronavirus infection.
One of ordinary skill in the art would have been motivated to employ the racemic mixture of beraprost that comprises BPS-314d and BPS-314l; BPS-315d and BPS-315l in the method of treating coronavirus infection. Since it is well-known that beraprost sodium is a commercial product comprising the optical isomers, the herein claimed limitation is met since the product of beraprost sodium contains BPS-314d and BPS-314l; BPS-315d and BPS-315l. Employing BPS-314d in a method of treating viral infection would be obvious as reasonable expectation of success is present.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN MING R HUI/Primary Examiner, Art Unit 1627